Fourth Court of Appeals
                                San Antonio, Texas
                                     February 15, 2018

                                   No. 04-17-00723-CV

                        IN THE INTEREST OF K.M.A., ET AL,

                 From the 57th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2016-PA-01313
                        Honorable Richard Garcia, Judge Presiding


                                      ORDER
       The appellee’s motion for extension of time to file brief is hereby GRANTED. Time is
extended to March 9, 2018.


                                                 _________________________________
                                                 Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of February, 2018.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court